 Name,        e~s,~1~R~e71~fr~~~~fi          ~.,
 Lisa J. Yang(CA Bar # 208971)
 Alexander Su(CA Bar # 297869)
 LIMNEXUS LLP                                                                                        FILED              I
                                                                                                         R~~T COURt
                                                                                           CLC-RK
                                                                                               ~U
 707 Wilshire Blvd., 46th Floor
 Los Angeles, CA 90017
 Tel: 213-955-9500                                                                          ~   JAN ~ ~~
                                       UNITED STATES DISTRICT COURT                       ~~_N7~;
                                                                                              `~~A~~~ of rA~~ ~- '~ ~
                                      CENTRAL DISTRICT OF CALIFORNIA                              - -- -     ~ ,l
 CJ 4DPLEX CO., LTD., a Korean corporation,                                     CASE NUMBER

                                                                             2:18-cv-07762-SVW-E
                                                 Plaintiffs)
                                                               (            ORDER TO APPEAR FOR EXAMINATION
                             V.
                                                                   OF ❑JUDGMENT DEBTOR or x THIRD PERSON RE:

 R & S PRODUCTION SERVICES,INC., a                                    x ENFORCEMENT OF JUDGMENT
 California corporation; and DOES 1 through 25,
                                                                      ❑ ATTACHMENT(Third Person)
 inclusive
                                               Defendant(
 s)


The Court, having considered the Application for Appearance and Examination Re: Enforcement of
Judgment/Attachment, hereby ORDERS the Application be x GRANTED ❑ DENIED.

TO:               Roland O. Feuer
               (Name ofPerson Ordered to Appear)


YOU ARE ORDERED TO APPEAR personally before the Honorable Charles F. Eick. U.S. Mai Judge , to:


         ❑       furnish information to aid in enforcement of a money judgment against you.
        x        answer concerning property of the judgment debtor in your possession or control or
                 concerning a debt you owe the judgment debtor.
         ❑       answer concerning property of the defendant in your possession or control concerning a debt you
                 owe the defendant that is subject to attachment.
        x        furnish information to aid in enforcement of a money judgment against the judgment debtor.
         ❑       furnish information to aid in enforcement of a right to attach order against the defendant.


 Date of appearance:              February 7.2020           Courtroom:         750      Time: 9:30 a.m.

 Location of Appearance:          ❑First Street Courthouse, 350 West 1St Street, Los Angeles, CA
                                  x Roybal Courthouse, 255 E. Temple Street, Los Angeles, CA
                                  ❑ Santa Ana Courthouse, 411 W. Fourth Street, Santa Ana, CA
                                  ❑ Riverside Courthouse, 3470 Twelfth Street, Riverside, CA


{01278383}
                                  ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (05/18)                            (Enforcement of JudgmenUAttachment)                  Page 1 of2
This         ~rr~a~~e~rQ~~d~qaS~vi~rsnai,-saerrir;-reg~~rou ~r~,z~~~oe~,~vr•r,~►ronvwing, s      alty ~p~~fnted
person:
                      (Name of AppointedProcess Server)
                                                                                                                 --~
Date:        /`/,.3~~
                                                                       U.S. District Judge/iJ.S. Magistrate Judge


                APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)

 NOTICE TO JUDGMENT DEBTOR: If you fail to appear at the time and place specified in this order, you
 may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to
 pay the reasonable attorney fees incurred by the judgment creditor in this proceeding.


                             APPEARANCE OF A THIRD PERSON
                (ENFORCEMENT OF JUDGMENT -CALIFORNIA C.C.P. SECTION 708.120)

 (1) NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you
 may be subject to arrest and punishment for contempt of court and the court may make an order requiring you to
 pay the reasonable attorney fees incurred by the judgment creditor in this proceeding.

 (2) NOTICE TO JiJDGMENT DEBTOR:                 The person in whose favor the judgment was entered in this
 action claims that the person to be examined pursuant to this order has possession or control of property which
 is yours or owes you a debt. This property or debt is as follows (Clearly describe the property or debt. Print or
 type the description. Use an additional sheet ofpaper, if necessary.):




If you claim that all or any portion of this property or debt is exempt from enforcement of the money judgment,
you MUST file your exemption claim in writing with the court and have a copy personally served on the
judgment creditor not later than three (3) days before the date set for the examination.

 You MUST appear at the time and place set for the examination to establish your claim of exemption or your
 exemption maybe waived.

  APPEARANCE OF A THIRD PERSON (ATTACHMENT -CALIFORNIA C.C.P. SECTION 491.110)

 NOTICE TO PERSON SERVED: If you fail to appear at the time and place specified in this order, you may
 be subject to arrest and punishment for contempt of court and the court may make an order requiring you to pay
 the reasonable attorney fees incurred by the plaintiff in this proceeding.


                              APPEARANCE OF A CORPORATION, PARTNERSHIP,
                               ASSOCIATION, TRUST, OR OTHER ORGANIZATION


{01278383}
                                  ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (05/18)                            (Enforcement of JudgmenUAttachment)                 Page 2 of 2
       Case 2:18-cv-07762-SVW-~

 It is your duty to designate one or more of the following to appear and be examined: officers,
 directors, managing agents, or other persons who are familiar with your property and debts.




{01278383}
                           ORDER ON APPLICATION FOR APPEARANCE AND EXAMINATION
CV-4P ORDER (05/18)                     (Enforcement of JudgmendAttachment)             Page 3 of 2
